Citation Nr: 1329568	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  11-23 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim seeking entitlement to service 
connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from August 1941 to July 
1945, and from June 1946 to November 1964.  He died in 
October 1985.  The appellant is the Veteran's widow.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2010 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  The case was subsequently transferred 
to the jurisdiction of the RO in Houston, Texas. 

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2013).

The merits of the claim seeking entitlement to service 
connection for the cause of the Veteran's death is remanded 
to the RO via the Appeals Management Center in Washington, 
DC.


FINDINGS OF FACT

1.  The claim was last denied by the Board of Veteran's 
Appeal in a March 1987 decision finding no competent 
evidence linking the Veteran's death to his military service 
or a service-connected disability.

2.  Evidence received since March 1987 raises a reasonable 
possibility of substantiating the claim.



CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for the cause of the Veteran's death is 
new and material, and therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's favorable opinion regarding the 
Veteran's application to reopen herein, any defect with 
respect to VA's duties to notify and assist is considered 
non-prejudicial.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2013).  

The Veteran died in October 1985.  His death certificate 
indicated he died of a cerebral vascular accident (CVA) or 
stroke.  No other principal or secondary causes of death are 
noted.  At the time of his death, service connection was not 
in effect for a cardiovascular disease.  Rather, the 
appellant claims the Veteran's death was caused or hastened 
by his service-connected depression.  She asserts that the 
Veteran had high blood pressure as a result of the severe 
nature of his depression and the medications taken for his 
service-connected psychiatric disorder.  

The appellant originally claimed entitlement to service 
connection for the cause of the Veteran's death in November 
1985, which was denied by a January 1986 rating decision.  
She ultimately perfected an appeal to the Board, which 
denied the claim in March 1987.  The April 2004 Board 
decision is final.  38 U.S.C.A. § 7104.

Although a decision is final, a claim will be reopened if 
new and material evidence is presented.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  New and material evidence can be neither 
cumulative, nor redundant, of the evidence of record at the 
time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  "New" evidence means existing 
evidence not previously submitted to VA.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
un-established fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156(a).  The determination of whether 
newly submitted evidence raises a reasonable possibility of 
substantiating the claim should be considered a component of 
the question of what is new and material evidence, rather 
than a separate determination to be made after VA has found 
that evidence is new and material.  See Shade v. Shinseki, 
24 Vet. App. 110, 118 (2010).   

At the time of the March 1987 Board denial the record 
contained the Veteran's service treatment records, which are 
silent as to any manifestations related to a CVA, to include 
normal blood pressure readings throughout service; VA 
treatment records, to include a June 1979 hospitalization 
for chest pain related to anxiety; private treatment records 
and opinions from the 1970s and 1980s from Dr. S., Dr. C., 
and Dr. M. indicating a possible connection between the 
Veteran's depression with anxiety to his CVA; VA opinions 
from a VA psychologist dated in the 1980s similarly noting a 
possible connection between the Veteran's anxiety and the 
CVA that led to his demise.

The Board previously denied the claim in 1987 because the 
competent medical evidence did not contain a competent nexus 
between the Veteran's service and his death.  For new 
evidence to be material here, the evidence must relate to 
that fact.

Since the March 1987 Board denial, the appellant submitted 
duplicative records from the aforementioned physicians 
providing a nexus opinion between the Veteran's anxiety and 
stress to the his fatal CVA.  The medical treatment records 
from the same time period that were not previously of record 
merely show duplicative information about the Veteran's 
treatment for his depression.

However, the appellant testified before the Board in May 
2013 where she identified herself as a qualified registered 
nurse in the field of mental health.  She testified that the 
Veteran's medications are known to cause hypertension as a 
side-effect.  She further noted that the Veteran's systolic 
readings would be in the 200s at times of undue stress.  She 
contended that the Veteran's depression and the medications 
he was on for his depression caused him to develop 
hypertension that resulted in his fatal CVA.  She further 
noted the Veteran's history of electric shock therapy as 
evidence of the severity of his service-connected 
psychiatric disorder.

In light of the appellant's testimony, her medical 
qualifications, and her opinion rendered regarding the side-
effects of the Veteran's medications, the Board finds her 
new testimony material for purposes of reopening the claim 
here.  Although not dispositive, the Board finds the new 
evidence could reasonably substantiate the claim.  See 
Shade, 24 Vet. App. at 118.  Accordingly, the claim is 
reopened.


ORDER

As new and material evidence has been submitted, the issue 
of entitlement to service connection for the Veteran's cause 
of death is reopened and to that extent the appeal is 
granted.


REMAND

The appellant claims the Veteran's death was hastened by his 
service-connected depression.  She indicates that he had 
anxiety attacks where his blood pressure would rise.  He had 
been previously hospitalized for stress-induced heart 
problems.  In the alternative, she contends that the 
Veteran's fatal CVA was caused by high blood pressure, a 
side effect of the medications he was on to treat his 
service-connected disabilities.


At the time of his death, the Veteran was service connected 
for a spinal fusion, rated 20 percent disabling; bilateral 
otitis externa, rated 10 percent disabling; depressive 
neurosis with anxiety, rated 10 percent disabling; and 
residuals of a head injury, left epididymus, and residuals 
of a neck injury, all assigned a noncompensable evaluation.  
The combined service-connected rating was 40 percent.  

The appellant has produced numerous statements from the 
Veteran's treating physicians dated in the 1980s indicating 
the severity of the Veteran's depression and the possibility 
that the manifestations of his depression, particularly 
stress and anxiety, relate to the fatal CVA.  For example, 
the record contains statements from Dr. S. dated November 
1985 and February 1986, indicating a possible correlation 
between the Veteran's high blood pressure, anxiety, stress, 
and stroke.  A VA clinical psychologist also indicated in 
1984 and 1986 statements that "although impossible to 
conclusively prove, it is very probable" that the Veteran's 
"emotional condition had a direct role in precipitating the 
stroke that led to his death."  Similar statements are made 
by the Veteran's private psychiatrist Dr. C. in February 
1982 and June 1984, and Dr. M. in November 1985 and March 
1986.

The appellant testified before the Board in May 2013 that 
she worked as a registered nurse in the mental health field 
and asserted that the Veteran's medications caused high 
blood pressure, and more specifically hypertension, as a 
side-effect.  She also testified that the Veteran's systolic 
blood pressure would reach 200 at times when he was upset.  
She also noted various treatments, to include shock 
treatment, that the Veteran received since the 1970s that 
are not currently of record.  

The Board concludes a remand is necessary to ensure all 
relevant records are obtained, to the extent possible, and a 
medical opinion is obtained to resolve whether the Veteran's 
death was related to his service-connected depression or 
medications taken for his service-connected disabilities.  

Accordingly, the case is remanded for the following action:

1.	The RO must contact the appellant and 
afford her the opportunity to identify 
or submit any additional pertinent 
evidence in support of her claim, to 
include any VA or non-VA facilities at 
which the Veteran received treatment, 
to include the identified shock 
therapy, prior to his death.  Based on 
her response, the RO must attempt to 
procure copies of all records which 
have not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must 
be documented in the claims file by the 
RO and VA facilities must provide a 
negative response if no records are 
available.  If, after making reasonable 
efforts to obtain named records the RO 
is unable to secure same, the RO must 
notify the appellant and (a) identify 
the specific records the RO is unable 
to obtain; (b) briefly explain the 
efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with 
respect to the claim; and (d) that she 
is ultimately responsible for providing 
the evidence.  The appellant and her 
representative must then be given an 
opportunity to respond.

2.	After the above records are obtained, 
to the extent available, obtain a 
medical opinion from a VA physician to 
clarify whether the Veteran's cause of 
death was due to his military service 
or to a service-connected disorder.  
The claims file and all electronic 
records, to include on Virtual VA, must 
be made available to the examiner, and 
the examiner must specify in the 
examination report that these records 
have been reviewed.  The examiner must 
specify the dates encompassed by the 
Virtual VA records that were reviewed.  
Based on the review of the record, the 
examiner is asked to address whether 
the Veteran's military service or a 
service-connected disorder caused or 
contributed substantially and 
materially to cause the Veteran's 
death, to include as a result of 
medications taken to treat a service-
connected disorder.  The examiner must 
consider the various private and VA 
opinions from the 1980s by Dr. C., Dr. 
S., Dr. M., and the VA psychiatrist.  
The examiner is directed to the fact 
the Veteran was hospitalized for chest 
pain related to anxiety in June 1979.  
The examiner must consider the 
appellant's testimony in light of her 
credentials as a registered nurse in 
the mental health field.  These medical 
opinions must be reconciled with any 
opinion rendered.  A complete rationale 
for all opinions must be provided.  If 
the examiner cannot provide the 
requested opinion without resorting to 
speculation, it must be so stated, and 
the examiner must provide the reasons 
why an opinion would require 
speculation.  The examiner must 
indicate whether there was any further 
need for information or testing 
necessary to make a determination.  
Additionally, the examiner must 
indicate whether any opinion could not 
be rendered due to limitations of 
knowledge in the medical community at 
large and not those of the particular 
examiner.  The report must be typed.

3.  The VA medical opinion obtained 
must be reviewed by the RO to ensure 
that it is in complete compliance with 
the directives of this Remand.  If the 
report is deficient in any manner, the 
RO must implement corrective 
procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case must be provided to the appellant 
and her representative.  After the 
appellant and her representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the 
Board for appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


